Title: Abigail Adams to James Lovell, 22 April 1789
From: Adams, Abigail
To: Lovell, James


        
          Braintree April 22. 1789
          My Dear Sir
        
        I this evening received your letter of April 12th. tho’ you love a labyrinth you always give a clue. Mr & Mrs L may be assured that an old friend so well qualified for the office he holds will not be forgotten, and that it would be of little consequence whether P: is at Braintree or N York. Mr L is surely sufficiently acquainted with my friend to know that he may be sure of his interest. I presume the enquiry will be in the appointment of offices, Who now holds them? Are they qualified? Have they discharged the office with fidelity? Why displace a man worthy of his trust? I know Mr A is sufficiently sensible of the importance of having the naval office filled by a gentleman of firmness and integrity, and I can scarcely think there can be any occasion of calling to his mind the man who in former times has fought by his side and of whose indefatigable industry and perseverance in the cause of his country he is so perfectly acquainted, and whose sufferings he has felt! Yet that P——a may have the merit of a mite She has this evening in a letter to her best friend reminded him that there are persons upon the spot and going there who think to carry their point by solicitation and unwearied application the method by which the Clerkship to the Senate was carried
        My best regards attend Mrs Lovell who has really flattered me by hinting that it was in my power to serve her or her family, of this I am sure I cannot fail if my power be half equal to my inclination
        I am &c &c &c &c
        A A
      